Advisory Action
Acknowledged is the applicant’s after-final response filed on April 14, 2022, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 1, 8, 11, and 12. The changes to claim 1 stipulate that the “roller pinion wheel actuates the wafer support shaft to rotate the wafer support.” 
The examiner acknowledges that this would overcome the deliverances of the prior art if submitted in a proper reply, as Giacri’s lower platform (2’), taken as the “pinion wheel,” does not actuate the upper platform (2), taken as the “wafer support.” However, because the amendment narrows the scope of the claim, demanding further search exceeding the time allotted under the pilot program, the changes will be denied entry at this stage of prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716